DETAILED ACTION
Claim(s) 1-20 is/are hereby under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021 is being considered by the examiner.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
Regarding Claim 1, line 43 includes reference character (37). It appears that the reference character was left in by mistake.
Regarding Claim 7, line 3 currently recites “so as to formed an airtight space”, however, it appears it should read --so as to form an airtight space-- (emphasis added).
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 112(f). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites the limitation “a limiting structure” on page 45, line 6 and “a limiting structure” on page 45, lines 11-12 (as numbered in the claim set filed on 08/03/2020). In light of the specification, it is unclear if “a limiting structure” is referring to the same limiting structure, or if the two recitations of “a limiting structure” are two different structures. It is recommended to the Applicants to amend the claims to differentiate between the limiting structures, if the structures are two different structures. For the purposes of examination, “a limiting structure” is being interpreted as either the same structure, or different structures. Claims 2-19 are rejected due to their dependence from claim 1.
Claim 9 recites the limitation "said sensing assembly" in lines 2-3.  In light of the specification, there is insufficient antecedent basis for this limitation in the claim. While “a sensor assembly” has been previously recited in claim 1, “a sensing assembly” has not been previously recited. It is unclear if “a sensor assembly” and “a sensing assembly” are the same structure, or different structures. For the purposes of examination, “a sensor assembly” and “said sensing assembly” are being interpreted as the same elements. Claims 10-12 are rejected due to their dependence from claim 9.
Claim 10 recites the limitation "said sensing assembly" in line 3.  In light of the specification, there is insufficient antecedent basis for this limitation in the claim. While “a sensor assembly” has been previously recited in claim 1, “a sensing assembly” has not been previously recited. It is unclear if “a sensor assembly” and “a sensing assembly” are the same structure, or different structures. For the purposes of examination, “a sensor assembly” and “said sensing assembly” are being interpreted as the same elements. Claim 11 is rejected due to its dependence from claim 10.
Claim 11 recites the limitation "said sensing assembly" in lines 3-4.  In light of the specification, there is insufficient antecedent basis for this limitation in the claim. While “a sensor assembly” has been previously recited in claim 1, “a sensing assembly” has not been previously recited. It is unclear if “a sensor assembly” and “a sensing assembly” are the same structure, or different structures. For the purposes of examination, “a sensor assembly” and “said sensing assembly” are being interpreted as the same elements.
Claim 12 recites the limitation "said sensing assembly" in lines 3-4.  In light of the specification, there is insufficient antecedent basis for this limitation in the claim. While “a sensor assembly” has been previously recited in claim 1, “a sensing assembly” has not been previously recited. It is unclear if “a sensor assembly” and “a sensing assembly” are the same structure, or different structures. For the purposes of examination, “a sensor assembly” and “said sensing assembly” are being interpreted as the same elements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 3 and 17-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding Claim 3, the claim is currently directed to and/or encompasses a human organism with the limitation “said insertion needle being inserted through said base to insert a sensor underneath a skin surface of a host”. It is recommended to the Applicant to amend the claim to recite the insertion needle is “configured to” perform the actions. Claims 17-18 are rejected due to their dependence from claim 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-10, and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chae et al. (Pub. No. US 2020/0178899), hereinafter referred to as Chae.
The claims are generally directed towards an insertion device comprising: an upper casing including an outer shell, and a cover body that is disposed in said outer shell, said 5cover body having an accommodating space; an insertion module disposed in said accommodating space, forming movement relationship with said outer shell and said cover body of said upper casing, and including a main body assembly, an insertion seat, a 10first elastic member, a retraction seat, a second elastic member, a base and a sensor assembly, said main body assembly including an upper portion, and a lower portion that cooperates with said upper portion to define a displacement space therebetween, said 15insertion seat being removably positioned in said upper portion, and being able to move in said displacement space between said lower portion and said upper portion, said first elastic member having two opposite ends that respectively abut against said insertion seat and said 20upper portion of said main body assembly, said retraction seat being removably positioned relative to said insertion seat, said second elastic member having two opposite ends that respectively abut against said insertion seat and said retraction seat, said base 25being separably positioned relative to said main body assembly, said sensor assembly being separably mounted to said base; and 45 a lower casing separably connected to said upper casing; wherein, when said upper casing is depressed, the insertion seat is driven by a restoring force of said 5first elastic member to perform an automatic-insertion operation and to collapse a limiting structure between said insertion seat and said upper portion of said main body assembly; and wherein, after the automatic-insertion operation 10is completed, said upper casing is positioned relative to said main body without rebounding, and a limiting structure between said insertion seat and said retraction seat collapses upon the collapse of said limiting structure between said insertion seat and said 15upper portion of said main body assembly, so that said retraction seat is driven by a restoring force of said second elastic member to move upwardly to perform an automatic-retraction operation.
Regarding Claim 1, Chae discloses an insertion device (Abstract, “sensor applicator assembly”, Fig. 4 and Fig. 5) comprising: 
an upper casing (Fig. 4 and Fig. 5, element 100, “main container”) including an outer shell (Fig. 5, element 101, “external container”), and a cover body (Fig. 5, element 103, “container cover”) that is disposed in said outer shell, said 5cover body having an accommodating space (Fig. 5, elements 101 and 103 define an accommodating space, see Fig. 5, and para. [0093-0094], “applicator includes a main container … main container may be divided into an external container and an internal container …”); 
an insertion module disposed in said accommodating space (Fig. 5, and para. [0094], “the internal container is coupled to the interior of the external container to guide the plunger body along a linear movement path”), forming movement relationship with said outer shell and said cover body of said upper casing (Fig. 19A and Fig. 19B, para. [0094], “guide the plunger body along a linear movement path”), and including a main body assembly (Fig. 5, element 102, “internal container”), an insertion seat (Fig. 5, element 300), a 10first elastic member (Fig. 5, element S1, “elastic plunger spring”), a retraction seat (Fig. 5, element 400), a second elastic member (Fig. 5, element S2, “needle withdrawing elastic spring”), a base (Fig. 5, element 511, “pod base”) and a sensor assembly (Fig. 5, element 512, “pod body”), said main body assembly including an upper portion, and a lower portion that cooperates with said upper portion to define a displacement space therebetween (Fig. 18A and Fig. 18B, para. [0114], “Fig. 18A … when the plunger body is in the first position … Fig. 18B … when the plunger body is moved linearly to the second position”), said 15insertion seat being removably positioned in said upper portion, and being able to move in said displacement space between said lower portion and said upper portion (Fig. 18A and Fig. 18B, element 300 moves from the first position to the second position, and para. [0114]), said first elastic member having two opposite ends that respectively abut against said insertion seat and said 20upper portion of said main body assembly (Fig. 5, element S1 has two opposite ends that abut against the upper portion and element 300, para. [0093]), said retraction seat being removably positioned relative to said insertion seat (Fig. 22B and Fig. 23, and para. [0135], “needle withdrawing body is simultaneously returned upwardly by the withdrawing elastic spring”), said second elastic member having two opposite ends that respectively abut against said insertion seat and said retraction seat (Fig. 22B and Fig. 23, element S2 abuts against elements 300 and 400), said base 25being separably positioned relative to said main body assembly (Fig. 24, element 511 is separable from the main body assembly), said sensor assembly being separably mounted to said base (Fig. 24, element 512, and para. [0080], “pod body is provided on a portion of the top surface of the pod base”, the pod body being capable of being separable); and45 
a lower casing separably connected to said upper casing (Fig. 5, element 200, “protective cap”, and para. [0064], “separate protective cap may be detachably coupled to the applicator …”); 
wherein, when said upper casing is depressed, the insertion seat is driven by a restoring force of said 5first elastic member to perform an automatic-insertion operation and to collapse a limiting structure between said insertion seat and said upper portion of said main body assembly (Fig. 18B, para. [0093], “in response to the press button being manipulated … elastic plunger spring applies elastic force to the plunger body so that the plunger body moves linearly from the first position to the second position …”, Fig. 4, element 410, and para. [0124]); and 
wherein, after the automatic-insertion operation 10is completed, said upper casing is positioned relative to said main body without rebounding (Fig. 22A, element 100 does not rebound after insertion), and a limiting structure between said insertion seat and said retraction seat collapses upon the collapse of said limiting structure between said insertion seat and said 15upper portion of said main body assembly (Fig. 22A, element 410, and para. [0134], “elastic hooks of the needle withdrawing body are pressed inwardly by the needle withdrawing pressing portion …”), so that said retraction seat is driven by a restoring force of said second elastic member to move upwardly to perform an automatic-retraction operation (Fig. 23, and para. [0135], “when the plunger body is moved downwardly, the needle withdrawing body is simultaneously returned upwardly by the withdrawing elastic spring …”).
Regarding Claim 2, Chae discloses the insertion device as claimed in claim 1, wherein said main body assembly includes a main body that corresponds to said lower portion (Fig. 5, Fig. 18A and Fig. 18B, element 102 includes a main body as the needle member is inserted into the skin, see Fig. 18B), and a main cover that corresponds to said upper portion and that cooperates with said main body to define said displacement space 25therebetween (Fig. 5, Fig. 18A and Fig. 18B, element 102 defines a cover in the upper portion, element 102 defining the displacement space as element 300 is moved, see Figs. 18A and Figs. 18B).
Regarding Claim 3, Chae discloses the insertion device as claimed in claim 1, wherein46 said retraction seat is mounted with an insertion needle (Fig. 2 and Fig. 6, element 550, “needle”), and said insertion seat includes a pushing portion (para. [0093], “elastic plunger spring applies elastic force to the plunger body so that plunger body moves linearly …”), after the automatic-insertion operation performed by the insertion module (Fig. 22A, automatic-insertion is completed), said insertion 5needle being inserted through said base to insert a sensor underneath a skin surface of a host (Fig. 22A, element 550, and para. [0133], “plunger body is moved downwardly … needle … inserted into the body …”), and said pushing portion of said insertion seat tightly abutting against said sensor assembly so as to prevent said sensor assembly from being separated from a mounting 10portion of said base (Fig. 22A, and Fig. 24 element 300 abuts against the sensor assembly during operation, and para. [0136]).
Regarding Claim 4, Chae discloses the insertion device as claimed in claim 2, wherein said insertion seat has at least one limiting groove (Fig. 4, element 300 includes multiple grooves, para. [0097], “plunger body is provided with elastic hooks 310 … fixing stepped portions 1021, with which the elastic hooks of the plunger body are engaged in the first position”, and para. [0099], “plunger body may be provided with stopper protrusions …”), said main cover having at least one limiting member that 15removably engages with said at least one limiting groove of said insertion seat (para. [0094], “main container may be divided into an external container and an internal container … internal container is coupled to the interior of the external container to guide the plunger body along a linear movement path …”), said insertion seat further having at least one positioning portion that positions said retraction seat relative to said insertion seat (para. [0124], “elastic hooks are elastically offset in a direction of engagement with a hook engaging portion of the plunger body”), said at least one limiting groove 20cooperating with said at least one limiting member and said at least one positioning portion to form a retraction limiting structure among said insertion seat, said retraction seat and said upper casing (para. [0094], para. [0124], and Fig. 3, element 400 engages with element 300).
Regarding Claim 5, Chae discloses the insertion device as claimed in claim 2, wherein said upper casing has at least one urging portion on an inner surrounding surface thereof (Fig. 4 and Fig. 5, element 100, housing includes plunger, and para. [0093]), said main body47 having at least one stopping portion (Fig. 18B, element 102 includes a base where the plunger stops), said insertion seat having at least one buckle portion that separably abuts against said at least one stopping portions of said main body so as to position said insertion seat 5relative to said main body (Fig. 4 and Fig. 6, element 300 and element 330, para. [0102], “sensor fixing hooks … engage with sensor module”), said buckle portion being able to be pushed by said at least one urging portion of said cover body to be separated from said at least one stopping portion of said main body (para. [0102]), said at least one buckle portion of said insertion seat cooperating 10with said at least one stopping portion of said main body to form an insertion limiting structure between said insertion seat and said main body (Fig. 6, Fig. 17, Fig. 18B, and para. [0102], “when the plunger body is in the first position, the sensor fixing hooks is pressed inwardly by the internal container to engage with the sensor module … sensor fixing hooks are released from the pressed state, thereby disengaging from the sensor module …”).
Regarding Claim 6, Chae discloses the insertion device as claimed in claim 1, wherein 15each of said first elastic member and said second elastic member is configured as a pre-compressed spring (Fig. 5, element S1 and S2, both elements are compressed, para. [0093], and para. [0123]).
Regarding Claim 8, Chae discloses the insertion device as claimed in claim 1, wherein said upper casing has at least one casing engaging structure (Fig. 4, element 110, “press button”, and para. [0093]), said main body having at least one body48 engaging structure that is able to engage said casing engaging structure (Fig. 4, element 120, “safety locking device”, para. [0095]).
Regarding Claim 9, Chae discloses the insertion device as claimed in claim 1, wherein 5said base has a mounting portion for said sensing assembly to be separably mounted thereto (Fig. 10, base, element 511 has a mounting portion, for the sensor assembly, element 512, to be separably mounted on).
Regarding Claim 10, Chae discloses the insertion device as claimed in claim 9, wherein said mounting portion of said base includes a recess 10that permits said sensing assembly to be press-fitted thereinto (Fig. 10, Fig. 12, element 5112, “engagement recesses”, element 512 is mounted to element 511).
Regarding Claim 12, Chae discloses the insertion device as claimed in claim 9, wherein said mounting portion of said base includes at least 20one resilient hook that is for engaging with said sensing assembly (Fig. 17, elements 5112 and 330, para. [0112], “engagement recesses conforming to the sensor fixing hooks are formed in both end portions of the pod base …”).
Regarding Claim 13, Chae discloses the insertion device as claimed in claim 1, wherein a time needed for performing the automatic-insertion 25operation and the automatic-retraction operation is no more than 100 milliseconds (para. [0126], “press button is press-manipulated, the needle withdrawing body moves from the first position to the second position together with the plunger body … at the same time … due to the elastic force of the withdrawing elastic spring, the needle withdrawing body returns upwardly to the first potion”, the insertion and retraction operation occurs simultaneously).
Regarding Claim 14, Chae discloses the insertion device as claimed in claim 13, wherein the time needed for performing the automatic-insertion operation and the automatic-retraction operation is no more than 8 milliseconds (para. [0126], “press button is press-manipulated, the needle withdrawing body moves from the first position to the second position together with the plunger body … at the same time … due to the elastic force of the withdrawing elastic spring, the needle withdrawing body returns upwardly to the first potion”, the insertion and retraction operation occurs simultaneously).
Regarding Claim 15, Chae discloses the insertion device as claimed in claim 13, wherein the time needed for performing the automatic-insertion operation and the automatic-retraction operation is no more than 4 milliseconds (para. [0126], “press button is press-manipulated, the needle withdrawing body moves from the first position to the second position together with the plunger body … at the same time … due to the elastic force of the withdrawing elastic spring, the needle withdrawing body returns upwardly to the first potion”, the insertion and retraction operation occurs simultaneously).
Regarding Claim 16, Chae discloses the insertion device as claimed in claim 13, wherein the time needed for performing the automatic-insertion operation and the automatic-retraction operation is no more than 2 milliseconds (para. [0126], “press button is press-manipulated, the needle withdrawing body moves from the first position to the second position together with the plunger body … at the same time … due to the elastic force of the withdrawing elastic spring, the needle withdrawing body returns upwardly to the first potion”, the insertion and retraction operation occurs simultaneously).
Regarding Claim 17, Chae discloses the insertion device as claimed in claim 3, wherein said insertion module further includes an auxiliary insertion seat that is separably mounted to said insertion needle (Fig. 10, element 520, “sensor”), said sensor assembly being separably 20mounted to said auxiliary insertion seat (Fig. 10, element 520 and element 550 are separable).
Regarding Claim 18, Chae discloses the insertion device as claimed in claim 17, wherein said auxiliary insertion seat has at least one coupling portion, said sensor assembly having at least one 25coupling portion that corresponds to said at least one coupling portion of said auxiliary insertion seat and that is fittingly engaged with said at least one50 coupling portion of said auxiliary insertion seat (Fig. 10, elements 520 and 5111, and para. [0089], “sensor housing receptacle accommodates the sensor housing inserted into and coupled to the sensor housing receptacle”).
Regarding Claim 19, Chae discloses the insertion device as claimed in claim 1, further comprising a cushion wall that is disposed on an inner 5side of a bottom portion of said upper casing (Fig. 18A, element 140), said base being higher than a bottom edge of said cushion wall before said insertion device is operated (Fig. 18A, element 511 and element 140, para. [0114], prior to operation, element 140 is touching the human body, while the base of the sensor is higher than a bottom edge).
Regarding Claim 20, Chae discloses an insertion method of a sensor (Abstract, “sensor application assembly …”, Fig. 4 and Fig. 5), comprising: 10
an upper casing (Fig. 4 and Fig. 5, element 100, “main container”) including an outer shell (Fig. 5, element 101, “external container”), and a cover body (Fig. 5, element 103, “container cover”) that is disposed in the outer shell; 
an insertion device (Fig. 4, element 10, “applicator”) forming movement relationship with the outer shell and the cover body of the upper casing (Fig. 19A and Fig. 19B, para. [0094], “guide the plunger body along a linear movement path”), and including a displacement space that is 15cooperatively defined by a main cover and a main body (Fig. 5, elements 101 and 103 define an accommodating space, see Fig. 5, and para. [0093-0094], “applicator includes a main container … main container may be divided into an external container and an internal container …”); 
an insertion module disposed in the displacement space (Fig. 5, and para. [0094], “the internal container is coupled to the interior of the external container to guide the plunger body along a linear movement path”), the insertion module being movable in the displacement space by pre-compressed first and second elastic members therein so as to perform an 20automatic-insertion operation and an automatic-retraction operation (Fig. 5, element S1, “elastic plunger spring”, element S2, “needle withdrawing elastic spring”, para. [0093], “elastic plunger spring applies elastic force to the plunger body so that the plunger moves linearly …”, and para. [0123], “needle withdrawing elastic spring applies elastic force to the needle withdrawing body in a direction in which the needle withdrawing body movies upwardly toward the first position”); 
an insertion limiting structure disposed between the insertion module and the main body for removably positioning the insertion module at a pre-insertion 25position (Fig. 18B, para. [0093], “in response to the press button being manipulated … elastic plunger spring applies elastic force to the plunger body so that the plunger body moves linearly from the first position to the second position …”); and 
a retraction limiting structure disposed between the insertion module and the cover body (Fig. 22A, element 410, and para. [0134], “elastic hooks of the needle withdrawing body are pressed inwardly by the needle withdrawing pressing portion …”), a portion of the insertion module being able to move from a post-insertion position to the pre-insertion position when the retraction limiting structure is collapsed (Fig. 23, and para. [0135], “when the plunger body is moved downwardly, the needle withdrawing body is simultaneously returned upwardly by the withdrawing elastic spring …”); 
wherein, when the insertion device is kept being 5depressed, the insertion limiting structure is collapsed, and the insertion module is biased by a restoring force of the first elastic member to move downwardly to perform the automatic-insertion operation (Fig. 18B, para. [0093], “in response to the press button being manipulated … elastic plunger spring applies elastic force to the plunger body so that the plunger body moves linearly from the first position to the second position …”, Fig. 4, element 410, and para. [0124]), the retraction limiting structure being 10collapsed immediately after the insertion module finishing the automatic-insertion operation, such that the insertion module is biased by a restoring force of the second elastic member to move upwardly to perform the automatic-retraction operation (Fig. 22A, element 410, and para. [0134], “elastic hooks of the needle withdrawing body are pressed inwardly by the needle withdrawing pressing portion …” and Fig. 23, and para. [0135], “when the plunger body is moved downwardly, the needle withdrawing body is simultaneously returned upwardly by the withdrawing elastic spring …”), the insertion 15module positioning a sensor assembly (Fig. 5, element 512, “pod body”) thereof onto a base during the automatic-insertion operation (Fig. 22A, element 512 is position to a base during the automatic insertion operation of the needle), a time needed for performing the automatic-insertion operation and the automatic-retraction operation being no more than 100 milliseconds (para. [0126], “press button is press-manipulated, the needle withdrawing body moves from the first position to the second position together with the plunger body … at the same time … due to the elastic force of the withdrawing elastic spring, the needle withdrawing body returns upwardly to the first potion”, the insertion and retraction operation occurs simultaneously).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (Pub. No. US 2020/0178899), hereinafter referred to as Chae, as applied to claim 1 above, and further in view of Rao et al. (Pub. No. US 2018/0235520), hereinafter referred to as Rao.
Regarding Claim 7, Chae discloses the insertion device as claimed in claim 1.
However, Chae does not explicitly disclose wherein 20said lower casing is air-tightly and separably coupled to said upper casing so as to formed an airtight space within said insertion device, said airtight space being provided with a desiccant therein.
Rao teaches of a system and a device for inserting at least a portion of an in vivo analyte sensor (Abstract, Fig. 10C). Rao further teaches that a casing of the insertion device is airtight and is provided with a desiccant in the airtight space (Fig. 6A, element 502, “desiccant”, element 810, “container”, para. [0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casing disclosed by Chae to explicitly include an airtight space with a desiccant. Rao teaches that a sensor module can be mounted within the tray, which includes the desiccant (para. [0092]). One of ordinary skill would have recognized that by including a desiccant, moisture levels can be maintained.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (Pub. No. US 2020/0178899), hereinafter referred to as Chae, as applied to claim 10 above, and further in view of Antonio et al. (Pub. No. US 2017/0290534), hereinafter referred to as Antonio.
Regarding Claim 11, Chae discloses the insertion device as claimed in claim 10.
However, Chae does not explicitly disclose wherein said mounting portion of said base further includes an 15adhesive layer that is disposed in said recess for said sensing assembly to be adhered thereto.
Antonio teaches of a medical sensor device (Abstract, Fig. 1A and 1B), and an insertion device for the medical sensor device (Fig. 52A). Antonio further teaches a sensor head is held in place on a sensor pad by a suitable fastening technique, such as double sided tape (Fig. 5A-C, element 219 and 504, and para. [0340]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the mounting portion to additionally include an adhesive layer for the sensing assembly to be adhered to. Antonio teaches that by using a fastening technique, such as double sided tape, the sensor head is able to be held in place on the sensor base (para. [0340]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791